


117 HR 2856 IH: Oversight of Law Enforcement Surveillance Act of 2021
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2856
IN THE HOUSE OF REPRESENTATIVES

April 26, 2021
Mr. Torres of New York introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To require the Inspector General of the Department of Homeland Security to report on the use of surveillance technology, and for other purposes.


1.Short titleThis Act may be cited as the Oversight of Law Enforcement Surveillance Act of 2021. 2.Reporting on surveillance technology (a)ReportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, a law enforcement agency of a major metropolitan area receiving any Federal funds from the Department of Homeland Security shall report the use of surveillance technology to:
(1)The Secretary of Homeland Security. (2)The Inspector General of the Department of Homeland Security. 
(3)The United States Congress.  (b)Report by Inspector GeneralNot later than one year after the enactment of this Act, and annually thereafter, the Inspector General of the Department of Homeland Security shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the use of surveillance technology and the impact the use of such technology has on civil liberties and privacy.
(c)DefinitionsIn this section: (1)Law enforcement agencyThe term law enforcement agency means a State, local, Indian tribal, or campus public agency engaged in the prevention, detection, investigation, prosecution, or adjudication of violations of criminal laws. 
(2)Major metropolitan areaThe term major metropolitan area means an area including 250,000 residents or more.  (3)Surveillance technologyThe term surveillance technology means equipment, software, or system capable of, or used or designed for, collecting, retaining, processing, or sharing audio, video, location, thermal, biometric, or similar information, that is operated by or at the direction of the department. 

